Citation Nr: 0316516	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California





THE ISSUE

Entitlement to service connection for a variously diagnosed 
bilateral eye disability.





ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to February 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran withdrew his request for a personal hearing by 
correspondence dated in January 2001.  In August 2001, the 
Board remanded the case to the RO for additional development.

In October 2002, the case was referred to the Veterans Health 
Administration (VHA) for an expert medical opinion, pursuant 
to 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2002).  
The Board informed the veteran of the request and he was 
provided a copy of the VHA opinion.  In April 2003, the 
veteran submitted additional argument in response.


FINDING OF FACT

An acquired eye disorder was not manifested in service, and 
is not shown to be related to service.


CONCLUSION OF LAW

Service connection for a variously diagnosed bilateral eye 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by RO personnel in an April 2001 
telephone conference and in detail by the August 2001 Board 
remand.  The claim was addressed under the provisions of the 
VCAA in a March 2002 supplemental statement of the case.  The 
RO has advised the veteran of the evidence necessary to 
substantiate his claim by various documents during the course 
of this appeal.  These documents adequately notified the 
veteran of the evidence necessary to substantiate the matter 
on appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent a VA compensation examination pertinent to 
his claim in March 2002 and a medical expert opinion was 
obtained in November 2002.  The Board finds the available 
medical evidence is sufficient for an appellate 
determination.

Factual Background

Service medical records are negative for findings of an eye 
disability for VA purposes (i.e., other than refractive 
error).  A September 1943 enlistment examination report noted 
myopia.  Vision was 20/30 bilaterally, corrected to 20/20 
bilaterally.  A February 1946 separation examination showed 
no eye abnormalities.  Uncorrected vision was 20/25 in the 
right eye, and 20/20 in the left eye.
An August 1999 report from the veteran's private physician, 
Dr. S.S., shows the veteran had a best corrected visual 
acuity of finger counting only in his right eye, and 20/70 in 
his left eye.  It was noted that the veteran had bilateral 
optic nerve atrophy with cupping and pallor due to "long-
standing neglected glaucoma."  The physician reported that 
although the veteran had bilateral mild-to-moderate 
cataracts, it was the optic nerve damage that caused his 
decreased vision.

In September 1999, the veteran requested service connection 
for an eye disorder.  He reported experiencing "severe eye 
strain" during his service as an aerial photographer, and 
maintained that he received treatment for eye strain at both 
the Davis Monthan Field Hospital in Tucson, Arizona, and the 
Bluenthal Field Hospital in Wilmington, North Carolina.

In correspondence dated in November 1999 Dr. S.S. reported 
treating the veteran for eye complaints since 1993.  He noted 
the veteran complained of "continued eye strain of many 
years duration," and that he reported he sought treatment 
"on several occasions" during service.  In addition, the 
veteran gave a history of "astigmatism for years."  The 
physician stated that examination revealed astigmatism of one 
diopter in each eye, and advanced glaucoma with optic nerve 
damage and advanced visual field loss.  The veteran's best 
corrected visual acuity was 20/200 in the right eye, and 
20/50 in the left eye.  It was noted his optic nerves 
remained pale with advanced cupping and his visual fields had 
not improved despite the use of Timoptic eye drops.  The 
physician indicated the veteran had recently developed 
cataracts, and suggested that surgery was needed.

In statements submitted in support of his claim the veteran 
reported that he had performed duty as a high altitude 
photographer in service.  He stated his belief that his eyes 
were damaged due to the blinding sun at 28,000 feet that 
prevented him from taking pictures even with "Polaroid" 
sunglasses.  He claimed flight surgeons had treated him with 
eye drops. 

In correspondence dated in November 2001 Dr. J.C., Professor 
of Ophthalmology, UCLA School of Medicine, noted diagnoses of 
bilateral primary open angle glaucoma, bilateral cataract, 
bilateral early age related macular degeneration, and 
bilateral epiretinal membrane.  No opinion as to etiology was 
provided.  

In a report dated in January 2002 the service department 
stated a specific search for records of the veteran's claimed 
treatment at the Davis Monthan Field Hospital and at the 
Bluenthal Field Hospital had been conducted.  It was noted 
that all available records had been previously sent to VA in 
December 1949.  

In March 2002, the RO received private treatment records from 
Dr. S.S.  The reports showed treatment for eye disorders 
without opinion as to etiology.

VA examination in March 2002 included diagnoses of glaucoma 
of 10 years duration, with an otherwise vague history, 
advanced bilateral glaucoma, profound right eye vision 
reduction of uncertain cause, age-related left eye macular 
changes, extensive right eye epiretinal membrane, complex 
cataracts, and ischemic events to the optics nerve that could 
not be ruled out.  No opinion as to etiology was provided.

A November 2002 VHA medical expert found, based upon a review 
of the veteran's claims file, that his ophthalmological 
problems were not related to his military duties.  The 
examiner stated that there was no known literature or medical 
findings suggestive of a link between exposure to sunlight 
and the development of glaucoma, cataracts, age-related 
macular degeneration, or the veteran's other eye disorders.  
The examiner noted the veteran did not have burns in the 
fovea of the retina which was the type of damage to the 
retinas that could result from direct visualization of the 
sun.  It was noted that there was a zero percent probability 
of any causal relationship between the veteran's current 
disability and any service related activity or incident.  

In April 2003, the veteran submitted copies of private 
reports dated in March and April 2003.  The reports noted 
treatment for eye disorders without opinion as to etiology.
Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Congenital or developmental defects, such 
as refractive error of the eye, are not diseases or injuries 
within the meaning of applicable VA legislation.  38 C.F.R. 
§ 3.303(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds 
entitlement to service connection for an eye disorder is not 
warranted.  The November 2002 VHA medical expert's opinion 
that there was no possibility that the veteran's present eye 
disorders were incurred in or were otherwise due to an 
incident of service is persuasive.  To the extent the private 
medical correspondence of Dr. S.S. indicates a relationship 
to service, the Board finds the opinion is of little 
probative weight because the provided statement is vague, 
because the physician first treated the veteran in 1993, 
approximately 47 years after his separation from service, and 
because the physician did not have the benefit of reviewing 
the claims folder before rendering an opinion.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.




ORDER

Service connection for a variously diagnosed bilateral eye 
disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

